Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-2, 5-11, and 13-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  As argued by the Applicant in the remarks, dated 8/12/2022, the cited references failed to teach “A device for designing a light guide plate pattern, the device comprising: … wherein the mura position compensator virtually generates a quadrangular image only formed of straight lines without any curve on four sides by reflecting curvature information of the curved display device to the captured image and reflects a compensation value applied for generating the virtual quadrangular image to a position value of the mura detected from the image to calculate a compensated mura position in the virtual quadrangular image”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, and 
“A method for designing a light guide plate pattern, the method comprising: … wherein, in the mura position compensation step, the controller virtually generates a quadrangular image only formed of straight lines without any curve on four sides by reflecting curvature information of the curved display device to the captured image and reflects a compensation value applied for generating the virtual quadrangular image to a position value of mura detected from the image to calculate a compensated mura position in the virtual quadrangular image”, in combination with the other elements (or steps) of the brace and method recited in the claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628